Order entered October 28, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00889-CR

                              ISAAC JOHN RUSSELL, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-81954-2013

                                             ORDER
       By letter dated October 2, 2013, the Court notified the trial court judge that none of the

boxes is checked on the certification of appellant’s right to appeal. We asked the trial court to

review the record and file, within ten days, a certification that accurately reflects the trial court

proceedings.   To date, we have not received the completed certification.           Texas Rule of

Appellate Procedure 25.2 requires the trial court to prepare a certification in every case in which

the defendant is appealing. See Tex. R. App. P. 25.2(a), (d), Cortez v. State, 2013 WL 5220904

(Tex. Crim. App. Sept. 18, 2013).

       Accordingly, we ORDER the trial court to file, within TEN DAYS of the date of this

order, a completed certification of appellant’s right to appeal that accurately reflects the trial

court proceedings.
           We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Jay Bender, Presiding Judge, County Court at Law No. 6, and to counsel for all

parties.


                                                     /s/    DAVID EVANS
                                                            JUSTICE